Title: Thomas Jefferson to Joel Yancey, 4 January [1819]
From: Jefferson, Thomas
To: Yancey, Joel


          
            
              Dear Sir
              Monticello
Jan. 4. 18. 1819
            
            Your letter of the 18th Dec. was not recieved till the 28th. that of the 24th came at the same time which proved that the first had lost a week at some of the intermediate post offices, and often they lose a fortnight. the bringing home some corn detained the waggon till now. it carries up some doors for the house which should be put in one of the rooms where they will be kept dry, and a box of wine to be put into the Cellar, as it requires a cool place. if the pork should weigh 7000 ℔ as you expect it is too much for two loads. you had better divide it into three, and our waggon shall go back with yours and bring the third. he carries a sowing of the forwardest peas I have ever met with, which I have directed him to give to Nace. if he will sow them about the middle of February, I think I shall have them in my April visit. if you can send me the weights of the hogs killed, distinguishing how disposed of, I shall be glad of it, as I generally set these things down; as also a list of the stock. you do not say in your letter whether the flour is gone down, which it is necessary I should know, that I may know when I may draw. if not sent before the carriage of tobo comes into competition, I fear it will be difficult and dear getting it down. I wish you to hasten the tobo too as much as I can. but I am sure you will do this and every thing else for the best. my entire confidence in you makes me quite easy under the accident of my long absence. I am with the best wishes for your health and welfare
            
              Your friend & servt
              Th: Jefferson
            
          
          
            P.S. a small box of books is sent to be put in one of the rooms
          
        